DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on September 30, 2020.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on September 30, 2020, have been entered.

Status of Claims
Amendment of claim 1, cancellation of claims 4, 7-8 and 15-17 and addition of claims 18-23 is acknowledged.
Claims 1, 9-14 and 18-23 are currently pending and are the subject of this office action.
Due to Applicant’s election of the following species (November 1, 2019, Example 2):

    PNG
    media_image1.png
    133
    486
    media_image1.png
    Greyscale

the examination of claims 1, 9-14 and 18-23 is RESTRICTED to the following CORE structures:

    PNG
    media_image2.png
    393
    320
    media_image2.png
    Greyscale

All other structures within the claims are not being examined, since they are not considered part of the elected invention, as such it is suggested that Applicant amends the claims accordingly in order to remove all non-elected inventions (see Improper Markush Group rejection below).


Priority
This application is a continuation of U.S. Patent Application No. 14/907,842, filed January 27, 2016, which is the National Stage of International Patent Application No. PCT/GB2014/052510 filed August 14, 2014, which claims the benefit of U.S. Provisional Patent Application No. 61/865,732, filed August 14, 2013 and U.S. Provisional Patent Application No. 61/865,756, filed August 14, 2013.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections – Improper Markush Group (Modified Rejection)
Claims 1, 9-14 and 18-23 stand rejected under Improper Markush Group.
The improper Markush Group Rejection is based on a judicially approved doctrine when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an “improper Markush grouping” if: (1) the species of the 

In the instant case, the alternatives of a compound of Formula (I):

    PNG
    media_image3.png
    174
    277
    media_image3.png
    Greyscale
 encompass a wide variety of chemical species which are in different recognized physical classes, and would embrace different chemical compounds that do not share any single structural similarity between the species.

For instance: B is 1H-pyrrolo-[2,3-b]-pyridine, without specifying the atom attachment, as such the B group can be attached to the (CR12CR13)n group through any atom of the ring like in the following structures:

    PNG
    media_image4.png
    266
    322
    media_image4.png
    Greyscale

These compounds lack unity of invention since they do not share a common utility and/or they do not share a substantial structural feature essential to that utility: In re Harnisch, 631 F.2d 716, 206 USPQ 300(CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).
In order to overcome this rejection,   Applicant should amend the claim such as B is 1H-pyrrolo-[2,3-b]-pyridin-5-yl, which corresponds to the following CORE structures:

    PNG
    media_image2.png
    393
    320
    media_image2.png
    Greyscale

7H-pyrrolo-[2,3-b]-pyridin-3-ylmethyl”.  However, this corresponds to the following isomer:

    PNG
    media_image5.png
    121
    330
    media_image5.png
    Greyscale

The correct nomenclature for ring B in those 5 compounds is: “7H-pyrrolo-[2,3-b]-pyridin-5-ylmethyl”, which corresponds to the following isomer:

    PNG
    media_image6.png
    128
    316
    media_image6.png
    Greyscale
 

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Wu-Cheng Shen can be reached on 571 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
March 29, 2021.